DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
	Election/Restrictions

Because all claims drawn to a nonelected invention or species have been cancelled, no claims have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2019.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-6 and 14, because the claims begin with “a heat exchange bundle” instead of “the heat exchange bundle”, it is unclear whether they are intended to modify the previously recited heat exchange bundle, or whether they are intended to recite a new and additional heat exchange bundle.
NOTE: 37 CFR 1.121 requires that deletions of 5 characters or less be done with double brackets instead of strikethrough for clarity “if strike-through cannot be easily perceived”. Because a capital A will not be easily perceived with strikethrough, correction must be done using double brackets for the deletion in order to be fully compliant.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Manaka (US Patent Application Publication No. 2002/0007646).
Regarding claim 1, Manaka discloses a heat exchange bundle, comprising:
a first condenser section (P1, see figure 2) comprising a first set of straight refrigerant passages (flat tubes 12, see paragraph [0036]) having a first total cross-sectional area, wherein the cross-sectional area of each straight refrigerant passage intake orifice in said first set of straight refrigerant passages is the same (see paragraph [0036] and figure 1);
a second condenser section (P2, see figure 2 and paragraph [0036]) comprising a second set of straight refrigerant passages (flat tubes 12) having a second total cross-sectional area, wherein a cross-sectional area of each straight refrigerant passage intake orifice in said second set of straight refrigerant passages is the same (see figure 1 and paragraph [0036]);
an inlet header (inlet into which inlet 11a passes, see figure 2 and paragraphs [0036] and [0040]);
a first intermediate header (left header 11, see paragraph [0029] and figure 2);
said first set of straight refrigerant passages each connected at a first end to said inlet header and connected at a second end to said intermediate header (see figure 2);
said second set of straight refrigerant passages each connected at a first end to said intermediate header (see figure 2);
said second total cross-sectional area less than said first total cross-sectional area, wherein said first condenser section and said second condenser section have an identical number of refrigerant passages (see paragraph [0037], which explicitly lists this as an alternative embodiment).

Regarding claim 2, Manaka discloses the heat exchange bundle to further comprise an outlet header (left header by outlet 11b, see figure 2 and paragraph [0029]).

Regarding claim 3, Manaka discloses a third condenser section (P3, see figure 2 and paragraph [0031]) having a third total cross-sectional area;
a second intermediate header (right header 11, see figure 2);
said second set of straight refrigerant passages each connected at a second end to said second intermediate header (see figure 2);
said third set of straight refrigerant passages each connected at a first end to said second intermediate header (see figure 2);
said third total cross-sectional area less than said second total cross-sectional area (see figure 2 and paragraph [0034]).

Regarding claim 4, Manaka discloses that the heat exchange bundle is further comprising an outlet header (header to which outlet 11b is directly attached, see figure 2 and paragraph [0029]);
said third set of straight refrigerant passages each connected at a second end to said outlet header (see figure 2).

Regarding claim 5, Manaka discloses an embodiment of the heat exchange bundle further comprising a fourth condenser section (P4, see figure 5) comprising a fourth set of straight refrigerant passages having a fourth total cross-sectional area, 
a third intermediate header (first is lower right, marked T1, second is middle left, marked T2, third is upper right, marked T4, see figure 5);
said third set of straight refrigerant passages each connected at a second end to said third intermediate header (see figure 5);
said fourth set of straight refrigerant passages each connected at a first end to said third intermediate header (see figure 5);
said fourth total cross-sectional area less than said second total cross-sectional area (see figure 5 and paragraph [0050]).

Regarding claim 6, Manaka further discloses the heat exchange bundle to comprise an outlet header (chamber leading to outlet 11b, see figure 5), and
said fourth set of straight refrigerant passages each connected at a second end to said outlet header (see figure 5).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manaka (US Patent Application Publication No. 2002/0007646).
Regarding claim 9, Manaka discloses a heat exchange bundle, comprising:
a first condenser section (P1, see figure 2) comprising a first set of straight refrigerant passages (flat tubes 12, see paragraph [0036]) having a first total cross-sectional area, wherein the cross-sectional area of each straight refrigerant passage intake orifice in said first set of straight refrigerant passages is the same (see paragraph [0036] and figure 1);
a second condenser section (P2, see figure 2 and paragraph [0036]) comprising a second set of straight refrigerant passages (flat tubes 12) having a second total cross-sectional area, wherein a cross-sectional area of each straight refrigerant passage intake orifice in said second set of straight refrigerant passages is the same (see figure 1 and paragraph [0036]);
an inlet header (inlet into which inlet 11a passes, see figure 2 and paragraphs [0036] and [0040]);
a first intermediate header (left header 11, see paragraph [0029] and figure 2);
said first set of straight refrigerant passages each connected at a first end to said inlet header and connected at a second end to said intermediate header (see figure 2);
said second set of straight refrigerant passages each connected at a first end to said intermediate header (see figure 2);
said second total cross-sectional area less than said first total cross-sectional area, wherein said second condenser section has fewer refrigerant passages than said first condenser section (see figure 1).
Manaka also explicitly teaches that the reduction in total cross-sectional area may be achieved by using the same number of tubes having different cross-sectional areas (see paragraph [0037]).
It is noted that Manaka does not disclose the use of fewer tubes in the same embodiment as the use of tubes with smaller individual cross-sectional areas.
However, because Manaka also discloses that if the number of groups of tubes is set too high the required reduction in area becomes too small, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to reduce the total cross sectional area by reducing the cross sectional area of each tube, as well as reducing the total number of tubes, in order to reduce the total cross sectional area more rapidly and using less material than would otherwise be practical.

Regarding claim 14, it is noted that Manaka does not explicitly state what shape the disclosed tubes are, whether oval, round, or microchannel plates.
However, the examiner hereby takes Official Notice that it is old and well known for “flat tubes” to be elliptical tubes or microchannel plates.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use microchannel plates for the tubes of Manaka in order to use a flat tube shaped to easily attach the fins (13, see figure 1) used to increase the rate of heat transfer to securely.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-6, 9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugito (US Patent Application Publication No. 2002/0029873), Ishikawa et al (US Patent Application Publication No. 2002/0039279), and Patel et al (US Patent Application Publication No. 2002/0186500) each explicitly list water as a refrigerant, presented in a list as an alternative among other refrigerants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763